        Case 3:17-cv-01183-RDM Document 37 Filed 11/02/18 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :                 No. 3:17-CV-1183
              v.                :
                                :                 Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :                 Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :                 Complaint Filed 07/05/17
                   Defendants :


              DEFENDANT’S MOTION FOR ENLARGEMENT
                OF TIME TO FILE A BRIEF IN SUPPORT

      Pursuant to Federal Rule of Civil Procedure 6(b), Defendant hereby moves

the Court for an enlargement of time in which to file a brief in support of its

motion to dismiss, and in support thereof states as follows:

      1.     Defendant filed a Motion to Dismiss the Amended Complaint on

October 19, 2018.

      2.     Due to current litigation responsibilities, including two other briefs

due this week, counsel has been unable to finish her brief in support

      3.     Therefore, undersigned counsel respectfully requests and enlargement

of time until November 16, 2018, in which to file a brief in support of its motion to

dismiss.
           Case 3:17-cv-01183-RDM Document 37 Filed 11/02/18 Page 2 of 3




      4.       Counsel for the Plaintiff has been contacted for his concurrence, but

has not yet responded. A certificate of concurrence or nonconcurrence will be filed

once counsel for Plaintiff responds.

      5.       Granting this enlargement of time will not unreasonably delay this

matter nor prejudice the rights of the Plaintiffs.

      WHEREFORE, the Court should grant Defendant an enlargement of time

until November 16, 2018, to file a brief in support of its motion to dismiss.

                                                Respectfully submitted,

                                                JOSH SHAPIRO
                                                Attorney General


                                         By:    s/ Jessica S. Davis
                                               JESSICA S. DAVIS
Office of Attorney General                     Senior Deputy Attorney General
15th Floor, Strawberry Square                  Attorney ID 94560
Harrisburg, PA 17120
Phone: (717) 783-6270                          KELI M. NEARY
                                               Acting Chief Deputy Attorney General
jdavis@attorneygeneral.gov                     Civil Litigation Section

Date: November 2, 2018                         Counsel for Defendant Department of
                                               Military Veterans Affairs




                                           2
        Case 3:17-cv-01183-RDM Document 37 Filed 11/02/18 Page 3 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :               No. 3:17-CV-1183
              v.                :
                                :               Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :               Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :               Complaint Filed 07/05/17
                   Defendants :


                         CERTIFICATE OF SERVICE
      I, Jessica S. Davis, Senior Deputy Attorney General for the Commonwealth

of Pennsylvania, Office of Attorney General, hereby certify that on November 2,

2018, I caused to be served a true and correct copy of the foregoing document

titled Defendant’s Motion for Extension of Time to File a Brief in Support to the

following:

VIA ELECTRONIC FILING

Harry T. Coleman, Esquire
Law Office
41 North Main Street, Suite 316
Carbondale, PA 18407
harry@harrycolemanlaw.com
Counsel for Plaintiff

                                       s/ Jessica S. Davis
                                      JESSICA S. DAVIS
                                      Senior Deputy Attorney General
